DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 03/02/2021 has been entered. The previous objection to claims 1, 16, and 18 are hereby withdrawn due to amendment. The previous 35 USC 112 (a) and (b) rejection of claims 1-22 is hereby withdrawn due to amendment or cancellation thereof. Claims 1, 3-9, 11-13, 15, 16, 18, and 21-23 remain pending in the application, with claims 2, 10, 14, 17, 19, and 20 being cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Nelson on March 22, 2021.
The application has been amended as follows: 

Claim 22 is amended to read: 
22. The method of claim 21, further comprising moving the wing tip device from the flight condition to the ground condition by pivoting the first and second pair of latches to an open position to 

Claim 23 is amended to read:
23. The aircraft of claim 1, wherein the first and second latches of the first pair of latches are in a plane perpendicular to rotational axes of the first and second latches of the first pair of latches, and the first and second latches of the second pair of latches are in a plane perpendicular to rotational axes of the first and second latches of the second pair of latches. 

Allowable Subject Matter
Claims 1, 3, 4-9, 11-13, 15, 16, 18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claim 1 of the present application, an aircraft including a mechanism for locking a configurable wing tip device is disclosed. Fox (EP 2760500) discloses an aircraft comprising a locking mechanism (#322; [0034]) for a rotatable wing tip device using rotatable latches, a receiving socket, and locking pin. 
Fox does not teach a first pair of rotatable latches on a first side of the receiving socket and including a first latch configured to engage a first rearward end face of the first protrusion and a second latch configured to engage a second rearward end face of the first protrusion, nor a second pair of rotatable latches on a second side of the receiving socket, opposite the first side, the second pair of rotatable latches including a first latch configured to engage a first rearward end face of the second protrusion and a second latch configured to engage a second rearward face of the first protrusion. Fox only has one rearward engagement face and latch per protrusion. The current application claims two 
Claims 3, 4-9, 12, 13, 15, 16, and 23 are allowed as they depend on an allowed claim.
Independent claim 11 claims an aircraft including a mechanism for locking a configurable wing tip device. Fox teaches a locking mechanism for a rotatable wing tip device using rotatable latches, a receiving socket, and locking pin. Fox does have a first and second rotatable latch which rotate around a pivot point and engage rearward faces of a first and second protrusion. However, Fox does not teach the locking mechanism arranged such that when under tension, the force transmitted through the first and second rotatable latches is directed directly through the pivot point. The current application claims the force transmitted through the first and second rotatable latches directed through the pivot point, which is not present in the prior art. 
For independent claim 18 of the present application, an aircraft wing including a mechanism for locking a configurable wing tip device is disclosed. Fox (EP 2760500) discloses an aircraft comprising a locking mechanism (#322; [0034]) for a rotatable wing tip device using rotatable latches, a receiving socket, and locking pin. 
Fox does not teach a first pair of rotatable latches on a first side of the receiving socket and including a first latch configured to engage a first rearward end face of the first protrusion and a second latch configured to engage a second rearward end face of the first protrusion, nor a second pair of rotatable latches on a second side of the receiving socket, opposite the first side, the second pair of rotatable latches including a first latch configured to engage a first rearward end face of the second protrusion and a second latch configured to engage a second rearward face of the first protrusion. Fox only has one rearward engagement face and latch per protrusion. The current application claims two rearward faces per protrusion and two separate engagement latches for engagement with the rearward faces on each protrusion, which are not present in the prior art. 
For independent claim 21 of the present application, a method to lock a wing tip device is disclosed. Fox (EP 2760500) discloses a method for locking a rotatable wing tip device using rotatable latches, a receiving socket, and locking pin. 
Fox does not teach the method including two latches and two rearward end faces engaging with each other for each protrusion. The current application claims a method of two latches engaging with two rearward faces per protrusion, which is not present in the prior art. 
Claim 22 is allowed as it depends on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647